 



Exhibit 10.2

 

 



--------------------------------------------------------------------------------



 



Dun & Bradstreet, Inc. (“D&B”) and the customer named on the attached Order
(“Customer”) agree that D&B shall make available to Customer business
information services (“Services”), which may include information
(“Information”); computer programs or applications (including those accessed
remotely), documentation and media (collectively, “Software”); and other
services, subject to this Master Agreement (“Agreement”). The Services subject
to this Agreement are identified in Orders entered into from time to time by D&B
and Customer. No obligation to furnish or to pay for a particular Service arises
under this Agreement until D&B accepts an order and any attachments thereto
placed by Customer. All accepted orders and their attachments (collectively, the
“Order(s)”) for Services are subject to this Agreement, and the terms of such
Orders are incorporated by reference in this Agreement. Subject to paragraph
10.2, this Agreement continues in force even though no Order may then be
outstanding. The Services will also be made available to Customer’s U.S. parent
and to U.S. companies that are subsidiaries, divisions or affiliates,
wholly-owned or controlled by Customer and that are identified on a “Schedule of
Locations of Service & Customer-Related Companies” schedule attached to such
Order and signed by the parties.

1. Licenses

1.1 D&B grants to Customer a non-exclusive, non-transferable license (“License”)
to use and display the Information and Software (in object code format only)
constituting each D&B product specified in an Order, subject to the limitations
contained in this Agreement and such Order. D&B retains all ownership rights
(including copyrights and other intellectual property rights) in the Services,
in any form, and Customer obtains only such rights as are explicitly granted in
this Agreement and such Order. The Services will include a custom model
developed by D&B through the use of D&B and Customer information. To the extent
such model is customized for Customer, the customized model shall be owned by
Customer; provided that (i) Customer grants D&B a license to use such model in
connection with its provision of Services to Customer hereunder, (ii) Customer’s
ownership of the customized model does not (x) include ownership of any D&B
information, techniques, processes, methods, expertise, or other intellectual
property included therein (which collectively remain D&B intellectual property)
or (y) affect D&B’s ability or rights with respect to the use of such D&B
information, techniques, processes, methods, expertise, or other intellectual
property for the purpose of developing custom models for other customers for any
purpose, and (iii) Customer shall not license, sell, distribute or otherwise
make available such custom model to any third party, other than those third
parties to which Customer may make Information or Software available pursuant to
the first sentence of paragraph 2.2.

1.2 Each License and Order is for a term, beginning on the date of the Order, of
12 months, unless another term is specified in the Order. D&B may extend the
term for an additional period, in its discretion, while the parties are engaged
in renewal discussions. Any such extension shall be subject to this Agreement.
Each License or Order may be renewed as set forth in the Order and by mutual
written agreement and payment of renewal fees and applicable product and service
fees (the initial term and any renewal period for an Order or License constitute
“the Term” for such Order or License).

1.3 Software “Updates” (i.e., minor enhancements, additions, and substitutions
to Software, including corrections and bug fixes) are provided at no additional
fee, if available. “Upgrades” (i.e., modifications, additions or substitutions
that result in a substantial change, improvement or addition to Software), if
available, are provided for an additional fee, if applicable. The determination
of whether a matter involves an Update or an Upgrade is within the sole
discretion of D&B. All Updates and Upgrades obtained by Customer are subject to
this Agreement.

1.4 Telephone and email based software support is available during the Term of
an Order for the currently licensed Software versions, and only if Customer has
installed all Updates received.

2. Restrictions on Use

2.1 Information and Software are licensed for Customer’s internal use only and
(i) only at the points of service specified in the Order; (ii) only for the
frequency of use or total number of users set forth in the Order; and
(iii) subject to any other restrictions set forth in the Order.

2.2 Customer will not provide Information or Software to others, whether
directly in any media or indirectly through incorporation in a database,
marketing list, report or otherwise, or use or permit the use of Information to
generate any statistical or other information that is or will be provided to
third parties (including as the basis for providing recommendations to others);
use or permit the use of Information to prepare any comparison to other
information databases that is or will be provided to third parties; or
voluntarily produce Information in legal proceedings; except that Customer may
provide Information or Software to Representatives as defined below, in response
to regulatory requests, or as otherwise required by law. Customer shall:
(i) maintain the Information in strict confidence, including by restricting
disclosure of the Information solely to those of its employees, consultants,
agents and advisors (collectively, “Representatives”) with a need to know and
not allowing it to be disclosed, through negligence or otherwise, to third
parties, (ii) advise Representatives who receive the Confidential Information of
their obligations hereunder and assume full responsibility for any breach by
them of such obligations, (iii) use the Confidential Information only in
furtherance of the business relationship described in Paragraph 1 above, and
(iv) take all steps to ensure that no unauthorized persons have access to
Confidential Information and that all persons having access to Confidential
Information refrain from any unauthorized disclosure.

2.3 Customer will not attempt to access, use, modify, copy, reverse engineer, or
otherwise derive the source code of Software.

2.4 Upon reasonable notice and during regular business hours, Customer will
permit D&B to inspect the locations at, or computer systems on which,
Information and Software are used, stored or transmitted so that D&B can verify
Customer’s compliance with this Agreement.

2.5 Customer will be responsible for any direct damages or lost profits incurred
by D&B as a result of Customer’s breach of this paragraph 2.

3. Copying

3.1 Customer will not copy, download, upload or in any other way reproduce
Information or Software except for (i) creating a reasonable number of copies of
Information in any format for internal use only in accordance with this
Agreement and not for general internal distribution; and (ii) making one copy of
Information and of Software for internal archival purposes.

4. D-U-N-S Numbers

4.1 D-U-N-S Numbers are proprietary to and controlled by D&B. D&B grants
Customer a non-exclusive, perpetual, limited license to use D-U-N-S Numbers
solely for identification purposes and only for Customer’s internal business
use. Where practicable, Customer will refer to the number as a “D-U-N-S Number”
and state that D-U-N-S is a registered trademark of D&B.

5. Third Party Services

5.1 Customer may engage a third party to process or host Information (the
“Processor”) provided that the Processor and D&B enter into a D&B Processor’s

 



--------------------------------------------------------------------------------



 



Agreement before any Information or Software is provided to the Processor.

5.2 Third parties that provide Information to D&B for use in providing the
Services are intended third party beneficiaries of paragraphs 8 and 11.

6. Payment

6.1 Customer will pay D&B in accordance with the Order. Prices and product
descriptions are those set forth in the Order, or, if not included in the Order,
in the applicable pricing and product policies made available to Customer in
hard copy or on any D&B Internet site, which policies are incorporated herein. A
late payment charge of the lesser of 1-1/2% per month or the highest lawful rate
may be applied to any outstanding balances until paid.

6.2 Customer will pay any applicable taxes relating to this Agreement, other
than taxes based on D&B income and franchise — related taxes.

6.3 For certain Orders for a committed volume or usage represented by an upfront
payment by Customer, Customer may be entitled to “carry over” portions of unused
volume or usage upon renewal. In addition, if Customer’s usage exceeds the
committed amount, such excess usage shall be billed at a specified “overrun”
rate. Such carryover and/or overrun rate, if applicable, will be determined in
accordance with the Order, or, if not included in the Order, in the applicable
pricing and product policies made available to Customer in hard copy or on any
D&B Internet site.

6.4 If Customer’s pricing with respect to a particular Order is based on
Customer’s expected volume or usage as indicated on such Order and Customer does
not meet such volume or usage levels, Customer will pay D&B a “true-up amount”
based on the pricing applicable to the volume or usage actually utilized by
Customer.

7. Compliance with Law

7.1 Customer will not use Information as a factor in establishing an
individual’s eligibility for (i) credit or insurance to be used primarily for
personal, family, or household purposes, or (ii) employment. In addition,
Customer will not use any Service to engage in any unfair or deceptive practices
and will use the Services only in compliance with applicable state, local,
federal or foreign laws or regulations, including laws and regulations regarding
telemarketing, customer solicitation (including fax and/or e-mail solicitation),
data protection and privacy.

8. Disclaimers

8.1 Though D&B uses extensive procedures to keep its database current and to
maintain accurate data, Customer acknowledges that the Information will contain
a degree of error and that Customer is responsible for determining that the
Information is sufficiently accurate for Customer’s purposes. If the Information
is not sufficiently accurate for Customer’s purposes, then Customer must so
notify D&B, in writing, within 15 days after receipt of such Information. D&B
will, at its option, either correct the inaccuracy at D&B’s expense or refund
any amounts paid relating to the unusable Information.

8.2 ALL SERVICES ARE PROVIDED ON AN “AS IS,” “AS AVAILABLE” BASIS. OTHER THAN AS
EXPLICITLY STATED IN THIS AGREEMENT, D&B DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTIES OF ACCURACY, COMPLETENESS, CURRENTNESS,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. D&B DOES NOT WARRANT THAT
THE SERVICES WILL BE UNINTERRUPTED OR ERROR-FREE AND DISCLAIMS ANY WARRANTY OR
REPRESENTATION REGARDING AVAILABILITY OF A SERVICE, SERVICE LEVELS OR
PERFORMANCE. D&B WILL NOT BE LIABLE FOR ANY LOSS OR INJURY ARISING OUT OF, IN
WHOLE OR IN PART, D&B’S CONDUCT IN PROCURING, COMPILING, COLLECTING,
INTERPRETING, REPORTING OR DELIVERING SERVICES.

9. Copyrights and Other Proprietary Rights

9.1 Customer acknowledges that Information and Software are proprietary works of
D&B and comprise: (i) works of original authorship, including compiled
Information containing D&B’s selection, arrangement and coordination and
expression of such Information or pre-existing material it has created, gathered
or assembled; (ii) trade secret and other confidential information, including
information that derives value or potential value from not being readily known
or available; and (iii) information that has been created, developed and
maintained by D&B at great expense, such that misappropriation or unauthorized
use by others for commercial gain would unfairly and/or irreparably harm D&B or
reduce D&B’s incentive to create, develop and maintain such information.
Customer will not knowingly commit or permit any act or omission that would
contest or impair D&B’s proprietary and intellectual property rights in
Information and Software or that would cause the Information or Software to
infringe the proprietary or intellectual property rights of a third party.
Customer will reproduce D&B’s copyright and proprietary rights legend on all
copies of Information and Software which are so marked when received. Customer
will be responsible for any direct damages or lost profits incurred by D&B as a
result of Customer’s breach of this paragraph 9.1.

9.2 Customer and D&B will not (i) use any trademark, service mark or trade name
of each other or any of their affiliated companies, except that D&B and its
affiliates may include Customer’s trade names in the data base of business
information included within the Services it offers to Customer and others or
otherwise as permitted by law, or (ii) publish any press releases regarding this
Agreement or any Order.

9.3 D&B will treat all information that Customer designates in writing to be
proprietary in the same manner as D&B treats its own proprietary information.
D&B agrees not to use such identified proprietary information except for the
purposes of performing its obligations to Customer and for internal analytical
purposes (i.e., analyzing such data to improve D&B’s products and services).
Such proprietary information shall not include information that (i) is or
becomes a part of the public domain through no act or omission of D&B; (ii) was
in D&B’s lawful possession prior to Customer’s disclosure to D&B; (iii) is
lawfully disclosed to D&B by a third-party with the right to disclose such
information and without restriction on such disclosure; or (iv) is independently
developed by D&B without use of or reference to the proprietary information.

9.4 D&B represents and warrants to Customer that, to D&B’s knowledge, the
Software and Information, when used in accordance with this Agreement, do not
violate any existing U.S. copyrights, patents, trademarks, or other intellectual
property rights of any third party. The foregoing warranty does not apply to the
extent Customer modifies the Software or Information in any way or combines the
Software or Information with material from third parties.

10. Termination

10.1 In the event of material breach (including, without limitation, an
assignment in violation of paragraph 13.2 hereof) by Customer or D&B, the
non-breaching party may immediately terminate this Agreement or particular
Orders without prior notice. In addition, D&B may terminate this Agreement or
particular Orders upon 30 days’ prior written notice; provided that if D&B
terminates this Agreement or particular Orders other than for cause, D&B will
refund to Customer the unused balance of any amounts paid under the relevant
Orders. If Customer terminates this Agreement or particular Orders due to a
material breach by D&B pursuant to this section, D&B will refund to Customer the
unused balance of any amounts paid under the relevant Orders so long as such
material breach is proved in any judicial proceeding.

10.2 If Customer has no Orders in effect during a period of six consecutive
months, then D&B may terminate this Agreement at the end of such six-month
period by sending written notice to Customer.

10.3 The provisions set forth in paragraphs 2, 3, 4, 6, 7, 8, 9, 10.3, 10.4,
10.5, 11 and 12 will survive the termination of this Agreement.

10.4 If, without D&B’s written permission, Customer continues after termination
to obtain Services covered by a terminated Order or Agreement, Customer will be
liable to D&B for the undiscounted fees for such Services in effect on the date
of such termination.





--------------------------------------------------------------------------------



 



10.5 Upon termination of a Term with respect to particular Information or
Software, or upon receipt of Software or Information that is intended to
supersede previously obtained Software or Information, unless D&B instructs
Customer otherwise, Customer will immediately delete or destroy all originals
and copies (other than archival copies permitted by paragraph 3) of the
Information or Software, and upon request, provide D&B with certification
thereof.

10.6 Termination of this Agreement will result in a termination of all
outstanding Orders.

11. Limitation of Liability

11.1 NEITHER D&B NOR CUSTOMER WILL BE LIABLE FOR SPECIAL, PUNITIVE, EXEMPLARY,
INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS), EVEN IF ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES, ARISING OUT OF THIS AGREEMENT OR THE DELIVERY,
USE, SUPPORT OR OPERATION OF THE SERVICES, EXCEPT AS OTHERWISE PROVIDED HEREIN.

11.2 D&B’s LIABILITY FOR A PARTICULAR CLAIM WILL NOT EXCEED THE AMOUNT PAID BY
CUSTOMER TO D&B FOR THE PARTICULAR INFORMATION OR SOFTWARE UPON WHICH THE CLAIM
IS BASED OR $20,000, WHICHEVER IS GREATER. ANY CLAIMS AGAINST D&B WILL BE
BROUGHT, IN ACCORDANCE WITH THIS AGREEMENT, WITHIN 12 MONTHS OF DISCOVERY OF THE
FIRST OCCURRENCE GIVING RISE TO SUCH CLAIMS, BUT IN NO CASE MORE THAN
TWENTY-FOUR (24) MONTHS FROM THE FIRST OCCURRENCE, OR SUCH CLAIMS WILL BE
FOREVER BARRED.

12. Choice of Law; Disputes

12.1 This Agreement is governed by and construed in accordance with the laws of
the State of New Jersey, without regard to choice of law provisions. Any
disputes arising out of this Agreement that cannot be resolved by the parties
will be brought in state or federal court located in Newark, New Jersey.

12.2 Each party shall bear its own costs and expenses, including reasonable
attorneys’ fees incurred in any action to enforce the obligations of the other
party under this Agreement, however, Customer will reimburse D&B for all costs
and expenses (including all reasonable attorneys’ fees and costs as well as all
damages incurred) in D&B’s enforcement of the Customer-Related Companies
compliance with this Agreement.

13. Miscellaneous

13.1 This Agreement, all Orders, addenda and schedules, and D&B’s published
policies and procedures referred to herein and in effect from time to time,
including those published on D&B’s web site, constitute the entire agreement
between D&B and Customer regarding the Services. Unless an Order states
otherwise, where there is a conflict between the terms of any addenda or
schedules and this Agreement, the terms of the Agreement shall control with
respect to the Services. Where there is a conflict between the terms of any
Order and this Agreement, the terms of the Order shall control with respect to
the Services set forth in such Order and solely to the extent of the conflict.
Any amendments of or waivers relating to this Agreement or any Order must be in
writing signed by both parties.

13.2 This Agreement binds and inures to the benefit of the parties and their
successors and assigns, except that neither party will assign this Agreement
without the prior written consent of the other party; however, either party may
assign the Agreement (i) to an affiliate controlled by, controlling or under
common control with that party; provided such affiliate is not a direct
competitor of D&B, or (ii) in connection with a merger or consolidation (so long
as the assignment is to the newly merged or consolidated entity) or the sale of
substantially all of its assets (so long as the assignment is to the newly
merged or consolidated entity). Notwithstanding the foregoing, with respect to
an assignment pursuant to (ii) above, the non-assigning party may terminate this
agreement upon thirty (30) days written notice if such party objects to the
assignment.

14 Indemnification

     D&B shall defend or settle at its expense any claim, suit or proceeding
arising from or alleging: (a) infringement of any existing U.S. copyrights,
patents, trademarks, or other intellectual property rights of any third party
(“Intellectual Property Right”) by Service or part thereof furnished under this
Agreement; (b) property damage or personal injury, including death, directly
caused by or personal injury, including death, directly caused by or sustained
in connection with the performance of the Services or any activities of D&B in
connection therewith; and (c) a breach of the warranties and representations
made by D&B in this Agreement. D&B shall indemnify and hold Customer harmless
from and pay any and all losses, costs and damages, including royalties and
license fees, reasonable counsel fees attributable to such claim, suit or
proceeding. Customer shall give D&B prompt notice of, and the parties shall
cooperate in, the defense of any such claim, suit or proceeding, including
appeals, negotiations and any settlement or compromise thereof, provided that
the Customer shall approve the terms of any settlement or compromise.

If any Service or part thereof furnished under this Agreement, including without
limitation Software, system design, equipment or Documentation, becomes or in
the Customer’s or D&B’s reasonable opinion is likely to become, the subject of
any claim, suit, or proceeding arising from or alleging infringement of, or in
the event of any adjudication that such Service or part thereof infringes on,
any Intellectual Property Right, D&B, at its own expense shall take the
following actions in the listed order of preference: (i) secure for the Customer
the right to continue using the Service or part thereof; or (ii) if efforts are
unavailing, replace or modify the Service or part thereof to make it
non-infringing; provided, however, that such modification or replacement shall
not degrade the operation or performance of the Service

